Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 8/5/2021, has been entered and acknowledged by the Examiner.  Claims 1-7, 9-15, and 17 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-7, 9-15, and 17 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over VonKaenel et al. (US Pub. 2015/0193630, hereinafter "VonKaenel), in view of Inoue et al. (US Pub. 2003/0005135, hereinafter “loune”), further in view of Kazutomo et al. (Applicant Admitted Prior Art – AAPA- JP 2011227745, hereinafter “Kazutomo”).
Regarding claim 1, VonKaenel discloses an information processing apparatus comprising: an access controller that performs control for enabling a content to be accessed on a second terminal in a case where an icon storing the content is presented and the content is opened in a first terminal (¶ [1196]);

a second presentation unit that presents the icon to the second terminal, on a condition that the code is received from the user (¶ [0942]);
While VonKaenel discloses the first terminal and the second terminal are separated, VonKaenel does not spell out a second terminal by a second user and a first user other than the second user in a first terminal other than the second terminal; however, loune analogously discloses a second terminal by a second user and a first user other than the second user in a first terminal other than the second terminal (¶ [0010]; p. 23, 2nd col.: usage restriction information management unit operable to acquire from a first terminal device or a first user an instruction to put a restriction on content usage on a second terminal device or by a second user, and usage restriction information indicating details of the restriction, and hold the usage restriction information; and a ticket issuance unit operable to acquire an instruction to request the content usage from the second terminal device or the second user, generate a license ticket that is information for permitting the content usage on the second terminal device or by the second user, under a usage rule with the restriction indicated by the usage restriction information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Inoue into VonKaenel to allow an admin to control client’s access or setting a parental control on a child terminal from the parental terminal.

Regarding claim 2, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 1, wherein the access controller performs control so as not to allow access to the content on the second terminal in a case where the icon is presented on the first terminal but the content is not opened (¶ [1196]).

Regarding claim 3, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 2, wherein a reduced image of the content is presented on the second terminal even in a state where access to the content is not allowed on the second terminal (¶ [0423)]).

Regarding claim 4, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 1, further comprising: a setting unit that sets an access right with respect to the content in accordance with an operation of a user of the first terminal (¶ [1017]);

Regarding claim5, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 4, wherein the setting of the access right by the setting unit is validated after the content is opened (¶ [0042]).



Regarding claim 7, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 4, wherein any one or more access rights of thumbnail image display, viewing, and contribution or editing are capable of being set as the access right (¶ [0042]);

Regarding claim 9, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 1, wherein the code is a code for temporarily accessing the icon (¶ [0440]);

Regarding claim 10, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 9, wherein in a case where the code is invalidated in the first terminal, an access right with respect to the icon and the content for the second terminal is invalidated (¶ [0555]):

Regarding claim 11, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 8, wherein in a case where a content included in an icon different from the icon for which the cade is issued is opened in the first terminal, control is performed so that a parent icon is not accessed from the second terminal even in a case where the code is valid with respect to the parent icon (¶ [1033]);



Regarding claim 13, VonKaenel in view of Inoue and Kazutomo discloses anon-transitory computer readable medium storing an information processing program causing a computer to function as: an access  controller that performs control for enabling a content to be accessed on a second terminal in a case where an icon storing the content is presented and the content is opened in a first terminal [1196]);
an issuance unit that issues a code for accessing the icon; a presentation unit that presents the code to a user (¶ [0942]: A sales person readies an agreement with a customer that includes, for example, x number of “role A” users any number of “role B” users. The customer will provide the enterprise spatial system with a list of the employee names and their corresponding role. The subscriber accounts are setup by the enterprise spatial system employee (or an outsourced employee) using the enterprise spatial system Admin tool. When an individual is setup, a unique user name is assigned to that user, along with a temporary password. The enterprise spatial system can control the number of users by controlling the number of unique user name that are given to the customer. In essence, when a customer buys a license for “n” users, that company is given “n” user names tied to those users that allow the users to access the enterprise spatial system - that is the issuance code is a temporary password); and a second presentation unit that presents the icon to the second terminal, on a condition that the code is received from the user (¶ [0942]).
While VonKaenel discloses the first terminal and the second terminal separately, VonKaenel does not spell out a second terminal by a second user and a first user other than the second user in a 
While it is well known in the art that “the content is presented and the content is closed by the first user in the first terminal after the content has been opened by the first user in the first terminal, the content still can be accessed on the second terminal by the second user by opening the icon storing the content in the second terminal,” Kazutomo further discloses the content is presented and the content is closed by the first user in the first terminal after the content has been opened by the first user in the first terminal, the content still can be accessed on the second terminal by the second user by opening the icon storing the content in the second terminal (Kazutomo discloses in a non-interlocking 


Regarding claim 14, VonKaenel discloses an information processing apparatus comprising: an access control means for performing control for enabling a content to be accessed on a second terminal in a case where an icon storing the content is presented and the content is opened in a first terminal (¶ [1196]);
an issuance unit that issues a code for accessing the icon; a presentation unit that presents the code to a user ({] [0942]: A sales person reaches an agreement with a customer that includes, for example, x number of “role A” users any number of “role B’* users. The customer will provide the enterprise spatial system with a list of the employee names and their corresponding role. The subscriber accounts are setup by the enterprise spatial system employee (or an outsourced employee) using the enterprise spatial system Admit! tool. When an individual is setup, a unique user name is assigned to that user, along with a temporary password. The enterprise spatial system can control the number of users by controlling the number of unique user name that are given to the customer. In essence, when a customer buys a license for “n” users, that company is given “n” usernames tied to those users that allow the users to access the enterprise spatial system. - that is the issuance code is a temporary password); and 
a second presentation unit that presents the icon to the second terminal, on a condition that the code is received from the user (¶ [0942]).
While VonKaenel discloses the first terminal and the second terminal separately, VonKaenel does not spell out a second terminal by a second user and a first user other than the second user in a first terminal other than the second terminal; however, loune analogously discloses a second terminal 
While it is well known in the art that “the content is presented and the content is closed by the first user in the first terminal after the content has been opened by the first user in the first terminal, the content still can be accessed on the second terminal by the second user by opening the icon storing the content in the second terminal,” Kazutomo further discloses the content is presented and the content is closed by the first user in the first terminal after the content has been opened by the first user in the first terminal, the content still can be accessed on the second terminal by the second user by opening the icon storing the content in the second terminal (Kazutomo discloses in a non-interlocking mode, the first presenter can move away from the material A on a first device, but the second participants can still see material B on a second device).

Regarding claim 15, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 1, wherein the first user is a facilitator facilitating an assembly, and the second user is a participant other than the facilitator joining the assembly, the first terminal is operated by the facilitator, and the second terminal is operated by the participant (loune, ¶ [0058], The 

Regarding claim 17, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 1, wherein when the code corresponding to the content is received by the first terminal from the second user, the content is allowed to be accesses by the second user via the second terminal during a period between an opening and a closing of the content (loune, ¶ [0058], The right information is prepared per user who purchases the content usage right, and further is the information describing the content usage rule of each user in each predetermined content group).
Regarding claim 18, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 1, wherein the second terminal is a tablet type terminal operated using a finger or a pen (Kazutomo, ¶ [0025], showing a PDA that allows using a finger or a pen to operate).

Regarding claim 19, VonKaenel in view of Inoue and Kazutomo discloses the information processing apparatus according to claim 1, wherein the edited content performed by the second user via the second terminal comprises text data, a handwritten character, or a figure (Kazutomo, ¶ [0025], showing a PDA that allows text data, a handwritten character, or a figure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154